Citation Nr: 1027195	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure.

3.  Entitlement to service connection for chloracne, to include 
as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 
1965, and from May 1968 to February 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefits sought on appeal.  

In the Veteran's June 2008 VA Form 9, Appeal to the Board of 
Veterans Appeals,  the Veteran indicated that he wished to 
testify at a hearing before the Board in Washington, D.C. He 
subsequently submitted a statement in August 2008 wherein he 
requested that the appeal be adjudicated on the record without 
his presence at a hearing, thereby withdrawing his hearing 
request.  As such, the Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) (2009).

The issue of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder, has been raised by the record, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the issue, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

At the outset, the Board notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which requires that notice be provided concerning the 
evaluation or the effective date that could be assigned should 
service connection be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Compliant notice is required in this regard.  

In addition, correspondence from the Veteran from April 2005 as 
well as a May 2000 letter from the Social Security Administration 
shows that the Veteran has been receiving disability benefits 
from the Social Security Administration since at least August 
2000.  All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 
136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon which 
that decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the 
information or evidence needed to establish a 
disability rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should request all of the 
Veteran's VA hospitalization, and/or treatment 
records related to a claimed disorder.  In 
particular, current VA clinical records, from 
July 2005 to the present should be obtained as 
well.

3.  The Veteran should be afforded another 
opportunity to identify such alternative records 
as employer statements, employment medical 
examinations, history or physical examinations in 
connection with hospital admissions, insurance 
examination reports, and the like, that may be 
relevant to substantiate a claim.

4.  Obtain the Social Security Administration 
(SSA) records pertinent to the Veteran's claim 
for Social Security disability benefits including 
a copy of any decision and copies of the medical 
records relied upon concerning that claim.  (The 
Veteran has been receiving disability benefits 
since at least August 2000.)

5.  After all of the above actions have been 
completed, a corrective notice and assistance 
letter has been issued, and the Veteran has been 
given adequate time to respond, readjudicate his 
claims.  If the claims remain denied, issue to 
the Veteran a supplemental statement of the case, 
and afford the appropriate period of time within 
which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



